DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1-24 remain pending in the application, where the independent Claims have been amended.


Response to Arguments

3- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the 35 USC 112(b) rejection as set forth in the final office action mailed on 7/13/2022. The above rejections are therefore withdrawn.
4- Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
However, upon further consideration, a new ground of rejection, based on the change of scope of the claimed invention, is made over Mitchell and Hillman in view of Trainer (US 20100225913).

Claim Rejections - 35 USC § 103

5- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6- Claims 1-7, 10, 13-19 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Michell (PGPUB No. 2012/0140223 in view of Trainer (US 20100225913).

As to amended claims 1 and 13, Mitchell teaches a device and its method of use (Figs. 1-23 and Abstract) comprising: a flow cell (¶ 77; 120/122), and a fluid containing samples flowing in the flow cell (Abstract and ¶ 77 for ex.); an irradiation optical system (105/115) that irradiates the samples flowing in the flow cell with planar light (Figs. 1-2 and ¶ 39, 77-79; beam 110 shaped longitudinally, i.e. planar) at an incidence surface (Figs. 1-2 for ex.; the part of the volume of intersection between the fluid flow and the cross section beam 110); an imaging optical system (130/135 or 640) having an observation axis inclined with respect to an irradiation surface for the planar light, and the imaging optical system forms an image of observation light generated in the sample due to the irradiation with the planar light (Figs. 1-2, 7A and ¶ 77-79, 95), and the incidence surface of the planar light and the irradiation surface of the observation light, in the flow cell, are the same surface (the part of the volume of intersection between the fluid flow and the cross section beam 110 is shared by both the irradiation field in the fluid and the observation field of view); a two-dimensional imaging image sensor (140 or 650) that captures a light image including at least a cross section of the fluid among light images according to the observation light formed by the image optical system, and outputs image data (¶ 77-79, 95); and a computer (145) that analyzes a light intensity profile of the sample in a flow direction of the fluid on the basis of the image data (¶ 23, 77-79).  
Mitchell does not teach expressly an inclination angle of the observation axis with respect to the irradiation surface for the planar light is 10o to 80o, even though Fig. 7A teaches an observation axis, construed as the axis orthogonal to the surface of the 2D detector array 650, that forms an angle with the surface 620 that is between 0 and 90 degrees. Moreover, and in a similar field of endeavor, Trainer teaches methods and apparatuses for determining characteristics of particles in a sample flow (Figs. 1-121 and Abstract) and wherein an angle of observation, according to ¶ 152, Figs. 1-6, 19-21 for ex., of the detectors with respect to the flow and the walls of the conduit can be 10, 20, 30 and 80 degrees, which one PHOSITA would consider obvious to combine with the system/method of Mitchell to collect a higher scattering intensity then a 90 degrees configuration.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Mitchell in view of Trainer’s suggestions so that an inclination angle of the observation axis with respect to the irradiation surface for the planar light is 10o to 80o, with the advantage of effectively collecting greater scattering intensities without a need of costly high-sensitivity detectors.

As to claims 2 and 14, the combination of Mitchell and Trainer teaches the device and method according to claims 1 and 13.
Moreover, Mitchell teaches wherein an optical axis of the planar light according to the optical system is orthogonal to the incidence surface of the planar light in the flow cell (Figs. 1-2).  

As to claims 3 and 15, the combination of Mitchell and Trainer teaches the device and method according to claims 1 and 13
Moreover, Mitchell teaches wherein an optical axis of the planar light according to the irradiation optical system is orthogonal to the flow direction of the fluid in the flow cell (Figs. 1-2).  

As to claims 4 and 16, the combination of Mitchell and Trainer teaches the device and method according to claims 1 and 13
Moreover, Mitchell teaches wherein the computer analyzes a flow rate of the sample on the basis of the image data (¶ 18-19, 29, 33) .

As to claims 5 and 17, the combination of Mitchell and Trainer teaches the device according to claim 4.
Moreover, Mitchell teaches wherein the computer unit corrects the light intensity profile on the basis of the flow rate of the sample (¶ 43, 81, 86,  104, 116 for ex.)

As to claims 6 and 18, the combination of Mitchell and Trainer teaches the device and method according to claims 1 and 13.
Moreover, Mitchell teaches wherein the two-dimensional image sensor captures, through subarray readout, the light image including at least a cross section of the fluid among the light images according to the observation light formed by the imaging optical system (¶ 41, 70, 77, 82; a CCD is used, i.e. subarray readout).  

As to amendment claims 7 and 19, the combination of Mitchell and Trainer teaches the device and method according to claims 1 and 13.
Moreover, Mitchell teaches wherein the imaging optical system includes an objective lens (130), and a first prism (135) disposed between the flow cell and the objective lens, and    
 the first prism has a refractive index greater than that of a disposition space of the imaging optical system and the first prism increases a second inclination angle with respect to the irradiation surface for the planar light of the observation light emitted from the sample as compared with a case in which the first prism is not disposed (Figs. 1-2).  

As to claims 10 and 22, the combination of Mitchell and Trainer teaches the device and method according to claims 7 and 19.
Moreover, Mitchell teaches wherein the imaging optical system includes an image formation lens disposed on a rear side of the objective lens (130) and a second prism (135) disposed between the image formation lens and the two-dimensional image sensor (Figs. 1-2), and the second prism is a non-axisymmetric prism that bends rays on one axis of the observation light and not to bend rays on the other axis orthogonal to the one axis (since “non-axisymmetric” is not claimed with respect to the optical axis of the propagating light, one can define any axis through the volume of the lens, for ex. going through its edge and at an angle with the lens principal planes. The lens is then non-axisymmetric with respect to this axis. Moreover, the lens bends rays on any axis, other than its axis of symmetry axis and does not bend light along the lines passing by its geometric center).


7- Claims 8-9, 11-12, 20-21, 23-24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Michell and Trainer in view of Hillman et al. (Patent N. 10831014).
 
As to claims 8-9, 11-12, 20-21, 23-24, the combination of Mitchell and Trainer teaches the device and method according to claims 7, 10, 19 and 22.
The combination does not teach expressly wherein the first prism is a wedge prism, even though Trainer teaches using prisms (Figs. 21 and ¶ 246, 470, 588 for ex.); (claims 9, 12 and 21, 24) wherein the first prism is a doublet prism, the doublet prism being a combination of a pair of wedge prisms.  
	However, and in similar field of imaging endeavor, Hillman teaches systems and methods for imaging purposes (Figs. 1-60 and Abstract), wherein double prisms (608/613 in Figs. 6H, 2024/2033 or 1506 in Figs. 20, Dichroic double prism in Figs. 29, 56) are used between some collection/imaging lenses  and detection devices (objective and camera in Figs. 56-58 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Mitchell and Trainer in view of Hillman’s suggestions so that the first prism is a wedge prism; wherein the first prism is a doublet prism, the doublet prism being a combination of a pair of wedge prisms, with the advantage of effectively guiding measurement light towards the imaging detectors.



Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886